DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered but they are not persuasive.

Applicant alleges:
In the present application, the method for determining output information can be applied to a device having a processing function, for example, can be applied to a server on the network side; of course, it can also be applied to a terminal device. It is the processor of the device, but not a person using only pen and paper or head and hand, determining, based on a name of and/or a type of the history output content after the first content is output, content with the name of and/or the type as a fixed output information for the user in response to the output of the first content.

It can be seen that, the technical solution recited in pending claim 1 is not merely an abstract idea, but at least includes a number of additional elements as underlined above. These additional elements clearly amount to significantly more than an abstract idea.
Thus, applicant respectfully submits that the solution recited in pending claim 1 is not only “Mathematical Concepts” grouping of abstract idea, and thus cannot be considered to be an abstract idea.

Examiner respectfully disagrees.  As an initial note, the prior action did not reject the claims under 101 as being directed to a mathematical concept, but rather as claims that cover performance of the limitations in the mind, e.g. “mental steps.”

The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).

	As such, applying the mental steps to the generic computer elements claimed does not integrate the judicial exception into a practical application.

	Applicant further alleges:
	Further, in the present application, it recites that a user's behavior habit is obtained by analyzing the user’s history behavior data, and thus the output information for the user can be determined based on the user's behavior habit, specifically the name of and/or the type of the history output content being taken as the history behavior. In this way, different behavior habits corresponding to different users can be obtained, and personalized output information can be established for users, so that the users' listening is more in line with their own needs, and the user experience is improved, (see page 11 lines 1-29 and page 5 lines 10-11 of the specification).
It can be seen that the pending claim 1 integrates a judicial exception into a practical application, uses the judicial exception in a manner that imposes a meaningful limit of the technical effect that an analysis model is automatically established by a machine and data is analyzed, according to history output content after a first content is output , specifically a name of and/or a type of the history output content after the first content is output, to improve human-computer interaction. That is to say, the pending claim 1 as a whole reflects an improvement in the functioning of a computer/machine, or an improvement to other technology or technical fields (in the present application, a field of information 

Examiner respectfully disagrees.  The claims as currently presented do not improve the computers capabilities, but instead, they invoke the computer merely as a tool, see MPEP 2106.05(a) I.  The claims are directed to performing a number of known mental steps (e.g. manually thinking and deciding on how to arrange items on a playlist based on previous experiences) in an automatic manner.  The computer elements of the claim are secondary to the actual process being performed, they are merely the tool used to perform the steps. As such, the application of the mental steps to the generic computer elements does not improve the generic device elements capabilities or improve an existing technology, therefore failing to integrate the elements into a practical application, see further MPEP 2106.05 (f)(2).

Applicant further alleges:
That is to say, in Morse, the user's playback history includes allowing a track to play to completion or alternatively pressing skip track, or voice style. Morse is silent about a name of the history output content or a type of the history output content after the first content is output.

Examiner respectfully disagrees.  Morse provides a number of teachings directed to using the artists’ or albums name in conjunction with the history, see para 28 detailing that selection is a function of the track usage history or metadata relating to the track such as artist name, album name etc; para 27 teaching suitable audio messages 

Applicant further alleges:
However, in the claimed invention, a fixed output information for the user in response to the output of the first content is determined based on a name of and/or a type of the history output content after the first content is output.
Thus, Morse at least fails to disclose the feature “determining, by a processor of the device, based on a name of and/or a type of the history output content after the first content is output, content with the name of and/or the type as a fixed output information for the user in response to the output of the first content” as recited in amended claim 1.

Examiner respectfully disagrees for the reasons stated above.  Further, Applicant’s argument is unclear.  Applicant appears to focus on the “fixed” nature of the output but does not provide a sufficient explanation as to why this language differentiates from Morse.  The term fixed does not appear to have a clear definition in the specification.  The specification also does not appear to give contextual clues as to the nature of the term “fixed.”  As such, a plain language interpretation is given, i.e. fixed can mean attached to or fastened; corrected; linked to; or matched. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) various 
This judicial exception is not integrated into a practical application.  The method claims 1 – 4 do not recite any additional elements and the apparatus claims 5 – 9 only recite additional elements in the form of “one or more processors,” “a storage device,” “one or more programs,” and “a non-transitory computer-readable media.”  These elements are used to perform the claimed method/steps and are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the generic computing elements to perform the claimed elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morse (U.S. Patent Application Publication 2008/0022208).

Regarding Claim 1, Morse discloses:
A method, being applied to a device having a processing function (e.g. device.. is provided… configured to generate various messages and playback; para 15; portable media players, media players, personal computers; para 16), for determining output information (e.g. smart playlisting method that integrates the user’s playback history and parameters to generate a new playlist; para 34; performing advanced track selection techniques; para 19; note operation of computing device; para 5, 6, 16, 47 and Fig. 5), comprising:

determining, by a processor of the device (e.g. processor for making selections and identifications; para 27) based on a name of and/or a type of the history output content (e.g. selection is a function of the track usage history or metadata relating to the track such as artist name, album name etc para 28; also see para 20 artist messages) after the first content is output (e.g. playback history based on user activities during the play back of the track, for example playing to completion; para 19; after completion of playback; para 20), content with the name of and/or the type as a fixed (e.g. “linked,” artist message to artists playback; para 20) output information for the user in response to the output of the first content (e.g. suitable audio messages obtained from an artists; para 27; note triggering after completion of playback of the artist graciously thanking the user; para 20; note also performing advanced track selection techniques including automatic generation of playlists based on the user’s playback history of tracks; para 19; note updating playlist based on user activities in allowing a track to play to completion or skipping… offering up tracks etc; para 19).

Claim 2, in addition to the elements stated above regarding claim 1, Morse further discloses:
wherein the method further comprises the determining a behavior habit of the user after the first content is output, based on the at least one history behavior of the user (e.g. playback/usage history of para 19), wherein:
determining the behavior habit of the user after the first content is output, based on a first history behavior of the at least one history content (e.g. see for example the usage history stored in metadata associated with tracks, indicating for example, if the user has skipped the track the last few times… indication of approval/disapproval; para 28), wherein the first history behavior meets a preset condition (e.g. user skips several songs in a playlist, providing messages under these condition, user skips several queued up songs which triggers the device to offer a track with different metadata characteristics; para 19),
wherein the preset condition characterizes a history behavior of the user with a play frequency equal to or larger than a preset threshold value (e.g. note usage history indicating that the user has skipped the last few times it has come up on a playlist.. and selection of the message content or track content in response; para 28, 19; note triggering implying “threshold”).

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Morse further discloses:
wherein after the determining output information for the user, the method further comprises:

wherein the first inquiry information indicates whether the user allows the output information to be played as a fixed play content after the first content is output (e.g. user’s activities allowing a track to play to completion or skipping; para 19; note for also the usage history indicating the user has skipped the track the last few times; para 28). 

Regarding Claim 4, in addition to the elements stated above regarding claim 2, Morse further discloses:
playing the first inquiry information in response to a detected output of the first content (e.g. voice style selected based on the usage history; para 27; selection of the message content a function of track usage history; para 28; intelligent selections based on user activity);
receiving feedback information for the first inquiry information (e.g. votes or indications of user/approval or disapproval; para 19); and
playing the fixed play content, in response to the feedback information indicating that the user allows the output information to be played as the fixed play content after the first content is output (e.g. playlist composition is dynamically changed according to the users rating device by the approval/disapproval; para 19).

Claim 5 is rejected under the same grounds as claim 1 above.

Claim 6 is rejected under the same grounds as claim 2 above.

Claim 7 is rejected under the same grounds as claim 3 above.

Claim 8 is rejected under the same grounds as claim 4 above.

Claim 9 is rejected under the same grounds as claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654